Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  


Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received 7/6/2022.  Claims 2-22 remain pending, of which claims 2, 9, and 16 are independent.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, the claim recites, in part, the limitation “wherein the first process flow is selected based on a context derived froms the one or more messages.”  The Examiner respectfully submits that the bolded language does not feature proper antecedent basis, thereby rendering the claim vague and indefinite.  At best, claim 2 (from which the present claim directly depends) recites “one or more chat messages.”  However, it is not clear whether the same “message” instance or concept is being referenced in the present claim verses the aforementioned claim 2.  The Examiner recommends amending the present claim to clearly and unambiguously recite “the one or more messages” in a manner that does not present the aforementioned ambiguity, e.g. amending to recite “chat messages” for example to better correspond to the message instance recited in claim 2.  Claims 14 and 21 include the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0104876 (“Hibbard”) in view of U.S. Patent Application Publication No. 2014/0029743 (“Blodgett”), and further in view of U.S. Patent Application Publication No. 2016/0371701 (“Mirza”) {previously-cited by the Examiner in the Advisory Action dated 6/30/2022}.
Regarding claim 2, HIBBARD teaches a system (a host and client framework as shown per FIGs. 1-2 for example), comprising:
a non-transitory memory and one or more hardware processors (per FIG. 2, the host and client machines in the taught framework feature processor and memory elements, e.g. as shown) coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device (an electronic/online concierge-like experience is provided to a customer user in connection with a live customer service agent/representative, per [0008]-[0010], where the necessary recording and tracing and related processing is initiated when the customer initiates their service via the platform ([0009], but also [0071] and [0080]));
initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating the first process flow comprises assigning a first state to a state of the first process flow (the concierge-assisted customer service experience as generally discussed per [0008]-[0010] may constitute numerous defined states/stages, e.g. per [0048] and [0052], and intuitively the series of states/stages as defined necessarily involve an initial state/stage);
… to render a first interactive presentation on the first chat client as part of the first online chat session based on the first state of the first process flow, and render a second interactive presentation on the second chat client as part of the first online chat session based on the first state of the first process flow … and performing a first process associated with the first process flow based on the data received via the first interactive presentation from the first chat client and updating the state of the first process flow from the first state to a second state based on performing the first process (the concierge-assisted customer service experience as generally discussed per [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), where the experience may be in pursuit of the types of objectives discussed per [0033], and the experience itself as facilitated through the chat may utilize engagement as discussed therein, e.g. a “webpage” as mentioned in [0033], [0042], and [0062] and/or some other graphical experience that permits the “display” aspects per FIG. 9 for example that is explicitly inclusive of displaying options and displaying updates), such that options/selections/inputs provided by the user to a screen/page would necessarily advance the customer service experience to a next state/stage per [0048] and [0052] and would intuitively/feasibly result in an onscreen update/response as feedback, and certainly constitutes an “interactive presentation” as recited that is rendered to a screen/display);
in response to determining that the first online chat session is terminated, storing the updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per [0008]-[0010], where one of the contemplated benefits is that the framework allows discontinuous customer service, where an initial session between customer and agent can end but can later be resumed/continued (see [0080] for an exemplary discussion of multi-session experience) and to implement such continuity the framework contemplates storing a state/stage identifier per [0048] and [0052] for example).

As discussed above, Hibbert contemplates a customer engaging in a concierge-assisted customer service experience with a customer service agent or the like.  Hibbert’s [0047] clearly contemplates that when the customer initiates a help request, an identifier for the customer, e.g. a phone number for example, is used to determine whether the customer is associated with a prior interaction/session and is further used to feasibly retrieve information for the prior interaction/session.  The Examiner respectfully submits that phone number per Hibbert’s [0047] feasibly is equivalent to “a first account associated with a first chat client”, e.g. per the further limitation of identifying, from a plurality of accounts, a first account associated with the first chat client.  However, Hibbert does not teach the additional limitations for instantiating a first chat object for the first account based on the first process flow and the first state and inserting the first chart object into a first chat flow of the first online chat session … wherein the first interactive presentation is different from the second interactive presentation.  Rather, the Examiner relies upon BLODGETT to teach what Hibbert may otherwise lack, see e.g. Blodgett’s Abstract teaching a framework that constitutes a customer service (“call center”) aspect, such that a customer user can be connected with a customer service agent via a chat/messaging experience, as shown per FIGs. 3-10 and discussed per [0028] and [0031], and that customer is clearly associated with a login per FIGs. 2 and 11 step 1110 such that the service agent can assist the customer user through a transaction that is intuitively linked to a session for their account, with the account feasibly pertaining to the sort of personal/individual information referenced in [0025], and where the transaction or activity in which the customer and agent are joined is a process (see, e.g. FIG. 6 element 621) that could explicitly constitute a number of steps per [0035], the process when selected constitutes an object that is inserted into the chat as shown per FIG. 7 element 720 and/or 722 and the following FIGs. which elaborate on the onscreen features that are provided to the customer user in answer to their help query, and in the messaging session between customer user and agent it is made clear per [0071] that the agent’s chat UI is differentiable from the customer user’s as a function of the agent’s UI including guiding information that is designed to help the agent in turn help the customer, and which intuitively would not be present in the customer user’s for example.
Hibbert and Blodgett both relate to message-based concierge/assistance services for web-connected users.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hibbert’s message-based concierge service (which explicitly contemplates text messages generally and more specifically SMS text message, instant messages, and the like) to further leverage/encompass other similar/comparable messaging assistance features such as those taught by Blodgett, with a reasonable expectation of success, for purposes of extending its concierge service benefits to a wider range of functionality that have been shown in the state of the art to benefit users per Blodgett.

Applicants’ recent amendments further require the additional limitations … wherein the first chat object is further configured to prompt a user of the first chat client for data via the first interactive presentation based on the first state of the first process flow, to receive the data via the first interactive presentation, and to present a masked version of the data on the second chat client via the second interactive presentation.  The Examiner submits that, while Hibbard and Blodgett teach chat sessions/experiences that permit the user and a customer representative/agent to correspond and pass information between their respective client interfaces, they do not teach the aforementioned, e.g. particularly “a masked version of … data” as recited.  Rather, the Examiner relies upon MIRZA to teach what Hibbard and Blodgett may otherwise lack, see e.g. Mirza’s [0042] and [0086]-[0088], where “sensitive data” of/for a customer client may be subject to selective masking in a shared session with an agent, such that the agent is prevented from seeing that sensitive data.  The subject matter is described as provided within the content of the chat/session and its operative module or component.
Like Hibbert and Blodgett, Mirza relates to a message-based concierge/assistance services for web-connected users.  In Mirza’s particular example, its related to customer service sessions as facilitated via a chat.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mirza’s selective masking aspect with the modified message-based concierge service per Hibbard and Blodgett for example, with a reasonable expectation of success, for purposes of providing customer-type clients/participants with a feature that improves their security and privacy interests, as is valued in the state of the art.

Regarding claim 3, Hibbard in view of Blodgett and further in view of Mirza teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the assigning the first state includes selecting one of a plurality of states associated with the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010] may constitute numerous defined states/stages, e.g. per Hibbard’s [0048] and [0052], where the states/stages define a progress-type state for the user such that they can discontinue and then continue their experience asynchronously per Hibbard’s [0010] and [0080] for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 4, Hibbard in view of Blodgett and further in view of Mirza teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations determining that a second online chat session has been established with the first chat client and inserting the first chat object into a second chat flow of the second online chat session, wherein the first chat object is configured to render a third interactive presentation on the first chat client as part of the second online chat session based on the stored updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see Hibbard’s [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), and where intuitively the various interactions by the user with the concierge/agent-assisted chat has the effect of progressing through the states/stages per Hibbard’s [0048] and [0052], such that feedback and updates can be provided to user per the display steps/elements represented in FIG. 9 for example; and Blodgett’s teaching that an object that is inserted into the chat as shown per FIG. 7 element 720 and/or 722 and the following FIGs. which elaborate on the onscreen features that are provided to the customer user in answer to their help query, this is responsive to a user’s selection made to issue a help query).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 5, Hibbard in view of Blodgett and further in view of Mirza teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the second interactive presentation includes a link that enables the second chat client to retrieve additional information associated with the first account (information that is used to provide a user with their concierge-assisted experience may be obtained via a “link” per Hibbard’s [0076]-[0077] and [0087], the substance of the link is associated with the operative user account and particularly the user’s present session for example and is in connection to both chat clients that are adjoined in the session).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 6, Hibbard in view of Blodgett and further in view of Mirza teach the system of claim 4, as discussed above.  The aforementioned references further teach the additional limitation wherein the third interactive presentation includes a status indicator for presenting the updated status of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010] may constitute numerous defined states/stages, e.g. per Hibbard’s [0048] and [0052], where the states/stages define a progress-type state for the user such that they can discontinue and then continue their experience asynchronously per Hibbard’s [0010] and [0080] for example, and effectively indicate where to resume the customer service experience / session when it is continued at a later time for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 7, Hibbard in view of Blodgett and further in view of Mirza teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitation wherein the first process flow is selected based on a context derived from the one or more messages (Hibbard’s [0071] discusses an analysis to determine a context for a user based on their messaging and prior engagement, and where accordingly this context is used to facilitate some decision-making and streamlining benefits for the customer/user).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 8, Hibbard in view of Blodgett and further in view of Mirza teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the first chat object is further configured to modify the first interactive presentation based on the updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see Hibbard’s [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), and where intuitively the various interactions by the user with the concierge/agent-assisted chat has the effect of progressing through the states/stages per Hibbard’s [0048] and [0052], such that feedback and updates can be provided to user per the display steps/elements represented in FIG. 9 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  The claim recites a non-transitory machine-readable medium, which is further taught per Hibbard’s [0040] and [0044] for example. 

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 21, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.


Response to Arguments
10.	Applicants’ arguments with respect to pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection resulting from the updated search.
In the interest of expediting prosecution, the Examiner advises Applicants to consider the references as cited and relied upon in making the prior art rejections, as well as the prior art references listed below in the Conclusion section.  Specifically, the limiting concept of a “masked version of … data” that is presented in one of two client interfaces engaged in a shared session is well-known.  Moreover, the Examiner believes the relevant subject matter in the cited prior art is readily combinable with the messaging/chat aspects of the previously-cited and relied-up prior art references Hibbard and Blodgett, and can otherwise think of no reason why Hibbard and Blodgett’s combined framework, e.g. per the Examiner’s prior obviousness rejection of claim 2 for example, could not be further modified to include that relevant subject matter in a way to read on Applicants’ amended claims and argued-for limitations.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
As referenced in the Advisory Action, please consider the additional references previously-cited but not relied upon in any of the present rejections:
US 2012/0036452 (“Coleman”)
[0029] “For example, according to the illustrated embodiment in FIG. 2, component 220 can be a component that is to be visible during a screen sharing session, and component 230 can be a component that is to be masked during a screen sharing session. In the illustrated embodiment, component 220 displays name data, employee identity data, address data, and phone data, and thus, component 220 includes data that can be visible during a screen sharing session. Also in the illustrated embodiment, component 230 displays social security data (represented by "XXX-XX-XXXX"), which can be identified as confidential data, and thus, component 230 includes data that can be masked during a screen sharing session. This is merely an example embodiment, and in alternate embodiments, a component that is to be visible during a screen sharing session can include any type of data, and a component that is to be masked during a screen sharing session can also include any type of data.”
[0041] “FIG. 3 illustrates a screen sharing session where a component 320 of an application 310 displayed on a first screen 300 is visible when displayed on a second screen 350, and another component 330 of application 310 displayed on first screen 300 is masked when displayed on second screen 350, according to an embodiment of the invention. More specifically, FIG. 3 illustrates two screens, first screen 300 and second screen 350, that are involved in a screen sharing session. While the illustrated embodiment of FIG. 3 illustrates two screens that are involved in a screen sharing session, in alternate embodiments, additional screens can be involved in a screen sharing session. In these alternate embodiments, component 320 of application 310 is visible when displayed on each additional screen, and component 330 of application 310 is masked when displayed on each additional screen. First screen 300 displays application 310, which is comprised of two components, component 320 and component 330. Similar to the illustrated embodiment of FIG. 2, component 320 displays name data, employee identity data, address data, and phone data, and thus, component 320 includes data that can be visible during the screen sharing session. Also similar to the illustrated embodiment of FIG. 2, component 330 displays social security data (represented by "XXX-XX-XXXX"), which can be identified as confidential data, and thus, component 330 includes data that can be masked during a screen sharing session. FIG. 3 also illustrates connection 340. Connection 340 can be any type of data connection known to one of ordinary skill in the art, such as a wired network connection or a wireless network connection. Connection 340 can be a direct connection or an indirect connection. Connection 340 facilitates a screen sharing session, by capturing the display of first screen 300, which includes the display of application 310, into a multimedia format and transmitting the multimedia format to second screen 350. Connection 340, the capturing and transmitting facilitated by connection 340, and the multimedia format, are discussed in greater detail in relation to.”
US 6871213 (“Graham”)
[paragraph beginning at column 8 line 63]             Business rules engine 453 maintains a set of business rules that control co-navigation of web pages during the shared session. Business rules reflect companies' legal and corporate policies affecting co-navigation of companies' web sites. In one embodiment, business rules differ depending on a web site being co-navigated. One example would be web applications that request sensitive information from customers such as social security numbers; in these applications, the sensitive information needs to be hidden from the company representative during the co-browsing session. Alternatively, all or part of business rules are common for all companies using co-navigation service 315. For example, in e-commerce applications, companies do not want their customer service agents to complete transactions for customers (the physical world analogy is having a customer service agent sign the credit card receipt on the behalf of a customer); in this scenario, the "submit" button to commit the transaction is visible to the customer but hidden from the customer service agent. In another example, users may need to enter their credit card and/or social security numbers to complete a transaction. This is information that the users most likely would not want the CSR to be able to see. In this scenario, the user would be able to see this information as it is entered, but the CSR would not be able to, due to permissions set on the credit card and/or social security number entry fields.
[paragraph beginning at column 12 line 39]          Another co-navigation feature is directed to providing back and forward functionality during the shared session. That is, the participants of the shared session have the ability to go back and forward in a co-navigation setting. The co-navigation service may also selectively hide web features from certain participants during the shared session and/or selectively hide personal information of one participant from other participants in the shared session. For instance, certain form fields may be seen by a customer but not by a CSR (e.g., a client social security number or password). Another example, which typically occurs in e-commerce applications, is that companies do not want their customer service agents to complete transactions for customers (the physical world analogy is having a customer service agent sign the credit card receipt on the behalf of a customer); in this scenario, the "submit" button to commit the transaction is visible to the customer but hidden from the customer service agent.
US 10692147 (“Ruble”)
[column 9 lines 54-67]    At step 260, the analytics server may map the data fields within the received investment data records in order to identify attributes associated with the investment plan/account. Data mapping, as used by the analytics server, may refer to a process of creating data element mappings between two distinct data models. The analytics server may use data mapping as a method for a wide variety of data integration tasks including: data transformation or data mediation between a data source (e.g., recordkeeping device) and a destination (e.g., analytics server), identification of data relationships as part of data lineage analysis, or discovery of hidden sensitive data (such as the last four digits of a social security number hidden in another user id as part of data masking).
Non-Patent Literature “Block Sensitive Data in Chats” (“Salesforce”)
Non-Patent Literature “Secure Cobrowsing Software for Computer Support Teams” (“Acquire”)
Non-Patent Literature – Date-constrained Google Search result for Amazon Connect (“Amazon Connect”)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174